Citation Nr: 1335476	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1967 to April 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, mailed to the Veteran in May 2011, which continued the noncompensable rating assigned to the Veteran's bilateral hearing loss.
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
Additional development is needed prior to further disposition of the claim.
As a preliminary matter, the most recent VA treatment records are dated in January 2011.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  
The Veteran's most recent VA examination assessing the severity of his bilateral hearing loss was in March 2011, over two years ago.  In the Veteran's April 2013 Substantive Appeal, his representative specifically requested a VA examination to determine the current severity of the Veteran's bilateral hearing loss.  The Board considers this statement as an assertion that the Veteran's bilateral hearing loss has worsened since his March 2011 VA examination.  
The Board notes that the Veteran submitted a private audiogram in July 2013.  However, there is no evidence that the audiometric testing was conducted using a Maryland CNC speech discrimination test.  It is thus inadequate for rating purposes.  38 C.F.R. § 4.85 (2013).  The Veteran therefore needs to be reexamined to reassess the severity of this disability.  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281(1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the U.S. Court of Appeals for Veterans Claims (Court) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  
Accordingly, the case is REMANDED for the following actions:
1. Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in East Orange, New Jersey, dated from January 2011 to the present.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.
2.  Schedule the Veteran for a VA examination to reassess the severity of his bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed.  In addition to dictating objective test results, the evaluating audiologist must fully describe the effects of the Veteran's hearing loss disability, if any, on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).
The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this Remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


